United States Court of Appeals
                     For the First Circuit


No. 98-2143

                       ARNOLD W. VINICK,

                     Plaintiff, Appellant,

                              v.

                        UNITED STATES,

                     Defendant, Appellee.



         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]


                         ERRATA SHEET

     The opinion of this Court issued on March 8, 2000, is
amended as follows:

     Page 20, line 9: Add a new footnote number “8” after the
period ending the sentence: “Responsibility during one period
does not equate to responsibility in all periods.”

     The text for the new footnote 8 is as follows: “We do not
mean to suggest that in all § 6672 cases a district court is
precluded from considering evidence from outside the quarters in
question. For example, behavior in one quarter, depending on
the circumstances, could cast light on one's status as a
responsible person in other quarters. Because one's function
and status can change between quarters, however, it would be
erroneous   based   solely  on   evidence   from   one   quarter
automatically to conclude that a person is responsible in
another quarter.”
Alter   the   subsequent   footnotes'   numbering   accordingly.